DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed for the same reasons cited in the office action mailed on 09/10/2021.
Regarding claim 11, the prior art of record fails to teach or suggest a cooling system for a light emitting diode (LED) assembly comprised of, in part, a fluid configured to absorb heat that is generated by the LED assembly...; a debubbler system configured to receive the fluid and configured to remove air bubbles from the fluid…Claims 12-17 are allowed due to their dependency upon claim 11. 
Regarding claim 18, the prior art of record fails to teach or suggest an electronics cooling system to reduce air bubbles in an electronics module comprised of, in part, a debubbler system fluidly coupled to the pump via the cooling circuit, wherein the debubbler system comprises: a check valve configured to exhaust gaseous bubbles in the coolant fluid out of a hollow enclosure to reduce the gaseous bubbles in the coolant fluid; and a vent tube positioned inside the hollow enclosure and fluidly coupled to the check valve at a first end, wherein the vent tube is positioned opposite a weighted member, and wherein the vent tube is exposed to air via a second end. Claims 19 and 20 are allowed due to their dependency upon claim 18. 
See the Applicant arguments filed on 12/10/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875